Title: From Thomas Jefferson to Irenée Amelot De Lacroix, 21 December 1807
From: Jefferson, Thomas
To: De Lacroix, Irenée Amelot


                        
                            Sir
                            
                            Washington. Dec. 21. 07.
                        
                        Your letter on the subject of military service was recieved on the 2d. instant. our foreign relations are
                            certainly in a very unsettled state, but whether they will terminate in war cannot yet be foreseen. the decision of that
                            question being given by our constitution to the legislature, it would be premature in the Executive to accept offers of
                            military service before the competent authority has decided on their employment. the readiness of your offer however still
                            merits the acknolegements which I now make for them, and when the proper moment shall arrive, it will be my duty to avail
                            my country of the best talents which can be procured for it’s service. I return you the paper which was inclosed in your
                            letter.
                        Your favor of Sep. 29. was not recieved till two days ago. I have with pleasure sent to mr Mackay my
                            subscription to the book you recommend. no period in human history merits more to have all it’s truths produced than that
                            of the French revolution. I am only sorry that the new lights which your materials are to throw upon it, are to be passed
                            through the medium of a translation only. the best translation can render a sentiment but imperfectly; often falsely. a
                            vast deal of human misery has already flowed from this revolution, accompanied by some good. but what will be it’s
                            permanent effect on the happiness of mankind, those who come after us will decide. I salute you with great respect.
                        
                            Th: Jefferson
                            
                        
                    